FILED
                              NOT FOR PUBLICATION                           FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JOSE LUIS ARREOLA-ALVARADO; et                    No. 07-74644
 al.,
                                                   Agency Nos. A097-356-903
               Petitioners,                                    A097-356-904

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jose Luis Arreola-Alvarado and Virginia Nieto-Flores, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen based on ineffective assistance of counsel. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SS/Research
have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir. 2004),

and we deny the petition for review.

       The BIA did not abuse its discretion in denying Petitioners’ second motion

to reopen as time- and number-barred because it was filed approximately one year

and six months after the BIA’s final order of removal. See 8 U.S.C.

§§ 1229a(c)(7)(A) & (C)(i). Petitioners did not show they were entitled to

equitable tolling because they failed to comply with the requirements set forth in

Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). See Reyes, 358 F.3d at 598-99.

       Petitioners’ motion for a stay of their voluntary departure period is denied.

       PETITION FOR REVIEW DENIED.




SS/Research                                2                                    07-74644